In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-17-00359-CV
                  ___________________________

EDGEFIELD HOLDINGS, LLC AS ASSIGNEE OF REGIONS BANK, Appellant


                                 V.

KENNETH J. GILBERT, HELEN K. GILBERT, CHANDLER ESTATES, LTD.,
 AND PARKER COUNTY REAL ESTATE INVESTMENTS, INC., Appellees



                On Appeal from the 43rd District Court
                       Parker County, Texas
                    Trial Court No. CV16-0784


                 Before Meier, Gabriel, and Pittman, JJ.
            Per Curiam Supplemental Memorandum Opinion
    SUPPLEMENTAL MEMORANDUM OPINION AND JUDGMENT

      We issued an opinion in this case on September 20, 2018, affirming the trial

court’s judgment. No motion for rehearing was filed. On October 10, 2018, the

parties filed an agreed motion to dismiss the appeal, requesting that we tax costs

against the party incurring same. See Tex. R. App. P. 42.1(a)(2), (d).

      We grant the agreed motion to dismiss, vacate our September 20, 2018

judgment, dismiss the appeal, and order the parties to bear their own costs of appeal.

The parties have not requested that we withdraw our September 20, 2018 opinion,

and we do not do so. See Tex. R. App. P. 42.1(c) (“In dismissing a proceeding, the

appellate court will determine whether to withdraw any opinion it has already issued.

An agreement or motion for dismissal cannot be conditioned on withdrawal of the

opinion.”).

                                                       Per Curiam

Delivered: October 25, 2018




                                            2